Citation Nr: 1434938	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-05 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension, to include consideration on a direct basis and as secondary to service-connected disabilities.

2.  Entitlement to service connection for coronary artery disease (CAD), to include consideration on a direct basis and as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1972 to August 1975 and April 1979 to February 1993. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction for the appeal is now with the Denver, Colorado RO.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in June 2014.  A transcript of that hearing has been associated with the Veteran's Virtual VA claims file.

The issue of service connection for coronary artery disease as secondary to a service connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hypertension was not manifested during the Veteran's active duty service or for many years thereafter, and is not otherwise related to such service.

2.  Coronary artery disease was not manifested during the Veteran's active duty service or for many years thereafter, and is not otherwise directly related to such service.


CONCLUSIONS OF LAW

1.  The criteria for service connection on a direct basis for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 3103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection on a direct basis for coronary artery disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 3103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a November 2007 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The claims file includes service treatment records, post-service private medical records, and the Veteran's statements in support of his claim.  In the November 2011 VA examination report, the examiner notes that the Veteran receives Social Security benefits for back pain, headaches, heart disease, and poor memory.  The Board finds that the records would not be relevant to the current claim as there is no indication that he receives benefits for hypertension or that the records would offer anything beyond the voluminous medical records already associated with the claims file.  Further, the Veteran has not indicated that his SSA records would be relevant to the current claim.

In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the Federal Circuit found that if it was clear that the SSA records were not relevant or potentially relevant under 38 U.S.C. § 5103A(c)(1) , VA was not obligated to obtain the supporting documents for the SSA disability benefits grant.  The Federal Circuit stated that VA's duty to assist "is not boundless in its scope" and "not all medical records or all SSA disability records must be sought--only those that are relevant to the veteran's claim."  Id. at 1320-21.  "Relevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  There is no reason to believe that it the case with his Social Security records.  As such, the Board finds that the SSA records would not be relevant to the Veteran's current claims.

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

The Veteran was afforded a VA examination in November 2011.  The examination and the medical opinions are adequate to allow proper adjudication of the issues on appeal.  The examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disability.

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Certain chronic diseases, including hypertension, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310, service connection on a secondary basis may be granted for a disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).



III.  Analysis

1.  Hypertension

The Veteran contends that he developed hypertension during service.  The Veteran served for more than 20 years as an avionics technician and the service treatment records (STR) are quite extensive.  However, the only pertinent STR comes from January 1991.  At that time, the Veteran was noted to have an elevated blood pressure.  A note dated January 11, 1991 indicates that the Veteran had an elevated blood pressure over the last 4 days.  The note also indicates that the Veteran had no history of previous elevated blood pressure.  An assessment of "HTN" (hypertension) was provided.  However, following that date there are no further diagnoses or treatment of hypertension.  At his next periodic examination, dated in June 1991, the Veteran's blood pressure was measured and there is no indication of hypertension or mention of a high blood pressure.  Other than low back pain, radicular pain, eyesight, and hearing loss, the examiner noted that "review of medical records fails to reveal any other significant medical" history.  There are no other relevant STRs and there is no separation examination report in the claims file.

During his hearing, the Veteran testified that he was monitored for his blood pressure during service.  He stated that "It wasn't 150/100; it was like 147 or 148, so I was told that because it wasn't 150 then it's not considered hypertension."  The Veteran further stated that "I think the first time I was actually put on medication was in 2000 or 2003, one of the two."

Following separation from service in 1993, there are no medical treatment records before 2006.  Treatment Records since February 2006 show diagnosis and treatment for hypertension.  Tricare records from February 27, 2006 show high blood pressure was measured on that day.  However, a note dated March 2, 2006, reads as follows: "Recent change in medical history Pt. had [high blood pressure] and is now on new meds."  Hypertension was also listed as a systemic problem on that date.  Since that time, treatment records show treatment for hypertension.  Also, the Veteran underwent heart surgery in May 2007.  Therefore, a current diagnosis is documented.  The remaining issue is whether the current diagnosis is related to service.

In support of his claim, the Veteran provided an opinion dated in August 2008 from "Dr. A.C.C." from the Front Range Medical Arts.  The opinion indicates the following: "After a comprehensive review of the Veteran's military medical records they show...[the Veteran] was formally diagnosed with hypertension with appropriate documentation beginning January 11, 1991."

The Veteran also provided an opinion from "Dr. D.A.R." from Pike's Peak Cardiology dated in April 2010.  Dr. D.A.R. has treated the Veteran since May 2007.  In pertinent part the letter provides the following: "Due to his [1989] back injury, physical exercise has been very difficult for [the Veteran].  This has led to him gaining weight and has contributed to his hypertension."  The Board notes that the issue of secondary service connection for hypertension is discussed in the remand portion of the decision.

The claims file contains extensive treatment records from Front Range Medical Arts, Tricare, Memorial Health Systems, Pike's Peak Cardiology, and other private treatment providers.  However, none of those records document treatment for hypertension between the time of service to 2006, more than a decade, and none of those records provides an opinion on the etiology of the Veteran's hypertension.

The Veteran underwent a VA examination in November 2011.  The report noted that the Veteran is seeking service connection for hypertension on a direct basis.  The examiner noted that the STRs show elevated BP in January 1991.  

The examination report also notes that the Veteran has been diagnosed with hypertension but the date of diagnosis is reported to be "uncertain."  The examiner reported that the Veteran's treatment plan includes taking continuous medication for hypertension or isolated systolic hypertension.  The examiner reported that it was unknown whether the Veteran's initial diagnosis of hypertension was confirmed by blood pressure readings taken 2 or more times on at least 3 different days.  

The examination report notes the following: "There is no indication in review that the patient ever had difficulty maintaining control of his blood pressure and there are no entries suggesting a diagnosis was made by the attending military medical physicians at any time while he was on active duty as regards the presence of hypertension.  What is significant is that there is a wide array of blood pressures, very few of which meet any criteria for elevation of either systolic or diastolic pressure.  To make a diagnosis of hypertension one should require more than 2 readings on days set apart where the systolic pressure is at least 140 or greater and the diastolic is 90 or greater and those characteristics are generally present on serial readings.  They are not generally present on serial readings...  Therefore the first opinion as regards the Front Range medical report, I do not find any evidence to substantiate the opinion that there was a formal diagnosis of hypertension on January 11, 1991."

The examiner provided the following opinion: "In my opinion there is simply insufficient evidence to say that hypertension occurred while on active duty or not and no evidence to suggest that there is an etiologic relationship between the random blood pressures, the great majority of which are well within normal limits, which are identified in the entry above.  It should be noted that hypertension is in 90-95 [percent] of the cases of unknown etiology and when diagnosed there should be a requirement for serial measurements of the blood pressure which demonstrate sustained elevation of the systolic alone or systolic and diastolic pressures. No such evidence is present in this particular case, and it would appear from the patient's history that following coronary artery bypass his blood pressure has been in the range that it is today. It is unknown how much medical therapy, if any and of the hypertensive type, was given during that 2007 to 2011 period."

The RO requested that the examiner address the opinions offered by Drs. A.C.C. and D.A.R.  The examiner concluded that the opinion from Dr. A.C.C. was "simply incorrect.  It suggests that there was a formal diagnosis of hypertension on January 11, 1991.  In detailed review of the [claims file] I do not find that there was evidence sufficient of the diagnosis of hypertension at that time or any other time while the patient was on active duty.  I refer to the above-noted blood pressure records which suggest very random elevations of either the systolic or diastolic pressure and for the most part blood pressure readings which were entirely within normal limits and, according to the [Veteran's] own history, long before any antihypertensive therapy such that might have been was ever instituted, which by history was some time after the year 2000."

The examiner also disagreed with Dr. D.A.R.'s opinion.  The examiner reported that the "suggestion of Pike's Peak Cardiology [that] hypertension...comes and goes [has no]...specific scientific basis.  The letter from Pike's Peak Cardiology in my opinion suggests at best a very weak correlation between the Veteran's aches and pain and the subsequent development of hypertension and coronary artery disease/ischemic heart disease."

The examiner concluded that the Veteran's hypertension "was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The rationale was that there was "no sequence of elevated [blood pressure] readings that qualify for the diagnosis...during his period of active duty."

The Board also considered the lay statements offered in support of the Veteran's claim.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his condition.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, lay witnesses are not competent to provide a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is not competent to diagnose when he developed his current hypertension.

In deciding the issue, the Board finds that the evidence weighs against a finding of service connection on a direct basis.  Here, the two short statements from Drs. A.C.C. and D.A.R. are not accompanied by any rationale.  They do not explain how the Veteran developed hypertension in service.  Conversely, the opinion from the VA examiner provides a rationale for the opinions and clinical findings in the examination report.  The examiner noted that other than elevated blood pressure readings in January 1991, there is no other evidence of hypertension.  The VA examiner found the private medical opinion "incorrect" and noted that he did "not find that there was evidence sufficient of the diagnosis of hypertension" during service.  The most probative competent medical evidence demonstrates that the Veteran's current hypertension is not directly related to service.


B.  CAD

The Veteran is claiming service connection for coronary artery disease as secondary to a service-connected condition, specifically degenerative disc disease and degenerative joint disease of the lumbosacral spine with bilateral radicular pain.  The issue of whether his CAD is related to his service-connected back problems are discussed in the remand portion of this opinion.

For the sake of completeness, the Board will also address the theory of direct service incurrence.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (the Board has the fundamental authority to decide a claim in the alternative).

The Veteran does not maintain, and STRs/clinical records do not reflect, that CAD was incurred during his period of service.  In addition, there is no evidence of continuity of symptomatology since active service in the present case, as the initial symptoms did not appear until several years after the Veteran's discharge from service.  Significantly, the file contains no competent evidence etiologically linking CAD to service.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for CAD on a direct basis.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims.  




ORDER

Entitlement to service connection for hypertension on a direct basis is denied.

Entitlement to service connection for coronary artery disease (CAD) on a direct basis is denied.


REMAND

The Veteran has not contended that his hypertension is secondary to his back problems; however, in April 2010, Dr. D.A.R. opined that the back injury is related to his development of hypertension.  That opinion does not offer an adequate rationale and the VA examiner did not address the issue in the examination report.  Therefore, an addendum medical is required on whether the Veteran's hypertension is related to his service connected disabilities, including degenerative disc disease and degenerative joint disease of the lumbosacral spine with bilateral radicular pain.

The Veteran contends that his CAD is secondary to a service-connected condition, specifically degenerative disc disease and degenerative joint disease of the lumbosacral spine with bilateral radicular pain.  The Veteran contends that his back condition does not allow him to follow physical therapy or exercise and therefore caused his CAD.  In support of his claim, the Veteran provided a letter from Dr. D.A.R. of Pike's Peak Cardiology dated in April 2010.  The letter indicates that the Veteran's 1989 back injury made physical exercise difficult, which has led to him gaining weight.  These "factors are clearly associated with the development of coronary artery disease and I think contributed greatly to his development of severe coronary disease requiring surgery in May of 2007."

However, the Veteran underwent a VA examination.  The examiner noted that the letter from Pike's Peak Cardiology "suggests at best a very weak correlation between" the Veteran's back problems and CAD.  The examiner opined that CAD "is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition."  The rationale was as follows: "There is no established relationship between CAD and DDD or DJD in any literature."

However, the examiner did not provide an opinion on whether the Veteran's service connected back conditions aggravate his CAD.  Therefore, an addendum medical opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to an appropriate physician to obtain a medical opinion as to the Veteran's hypertension.

Based on the review of the record, the examiner is asked to address the following questions:

(a)  Is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed hypertension is proximately due to (caused by) any service-connected disability, including degenerative disc disease and degenerative joint disease of the lumbosacral spine with bilateral radicular pain?

(b)  If (a) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed hypertension disability has been aggravated by any service-connected disability, including degenerative disc disease and degenerative joint disease of the lumbosacral spine with bilateral radicular pain?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hypertension (i.e., a baseline) before the onset of the aggravation.

The examiner must provide reasons for each opinion given.

If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

2.  Forward the claims folder to an appropriate physician to obtain a medical opinion as to the Veteran's CAD.

Based on the review of the record, the examiner is asked to address the following questions:

Is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed CAD has been aggravated by any service-connected disability, including degenerative disc disease and degenerative joint disease of the lumbosacral spine with bilateral radicular pain?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of CAD (i.e., a baseline) before the onset of the aggravation.

The examiner must provide reasons for each opinion given.

If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

3.  Then, readjudicate the claim on appeal.  If any of the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


